Exhibit 10.2

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AGREEMENT (this “Agreement”) is effective as of the 25th day of November
2009 (the “Effective Date”) by and between Team Health, Inc., a Tennessee
corporation (the “Company”), and Gregory S. Roth (“Employee”) as an amendment
and restatement of the employment agreement between the parties.

WITNESSETH:

WHEREAS, Employee currently serves as the President and Chief Executive Officer
to the Company; and

WHEREAS, Employee originally entered into an employment agreement with the
Company dated October 4, 2004 (the “Original Agreement”), which Original
Agreement was amended and restated on June 1, 2006 (the “Commencement Date”)
(the “First Amended Agreement”); and

WHEREAS, the Company and Employee wish to amend and restate the First Amended
Agreement effective upon the Effective Date; and

NOW THEREFORE, based upon these premises, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties do hereby agree upon the terms and conditions of Employee’s employment
with the Company that are set forth herein, and do hereby acknowledge that this
instrument completely supercedes all previous writings as amendment and
restatement of Employee’s employment agreement:

1. Effectiveness/Employment and Term.

(a) This Agreement constitutes a binding obligation of the parties as of, and
shall become effective as of, the Effective Date, at which time, this Agreement
shall supercede the First Amended Agreement which shall thereupon be deemed to
be terminated without further force or effect.

(b) The Company agrees to employ Employee and Employee agrees to be employed by
the Company pursuant to the terms of this Agreement, and for the term of this
Agreement, as President and Chief Executive Officer, reporting to the Executive
Chairman (“Supervisor”) to perform the duties assigned to Employee by the
Company. Employee shall also be entitled to serve as a member of the board of
directors of the Company (the “Board”). The term of this Agreement shall be for
a period of five (5) years commencing with the Commencement Date, subject to
earlier termination pursuant to this Agreement. Thereafter, this Agreement shall
automatically renew for successive one (1) year terms unless (i) sooner
terminated pursuant to the terms of this Agreement or (ii) either party gives
the other party written notice of its intention not to renew at least one
hundred eighty (180) days prior to the expiration of the then current term.



--------------------------------------------------------------------------------

2. Duties. Employee will perform all duties customarily incident to Employee’s
position and such duties that are properly assigned to from time to time by the
Company and/or Supervisor. Employee shall devote Employee’s entire business
time, attention and effort to the affairs of the Company and shall use his
reasonable best efforts to promote the interests and success of the Company, and
shall cooperate fully with the Supervisor in the advancement of the best
interests of the Company. Provided, however, Employee may serve on corporate,
civic or charitable boards or committees, deliver lectures, fulfill speaking
engagements, or manage personal investments, provided that such activities do
not individually or in the aggregate significantly interfere with, or are
otherwise not inconsistent with, the performance of Employee’s duties under this
Agreement. Nothing herein shall prevent Employee from engaging in certain
passive investments so long as the same do not require Employee’s management
efforts, are passive, are not inconsistent with Executive’s duties hereunder and
are not prohibited by the restrictive covenants of Section 7.

3. Compensation.

3.1 Salary. Employee shall receive an annualized salary of Six Hundred Thousand
Dollars ($600,000) per year, payable biweekly. Company will annually review
Employee’s total compensation and may, in its sole discretion, increase
Employee’s salary from time to time without the necessity of further action to
amend this Agreement. Employee’s base salary as in effect at any time is
hereinafter referred to as the “Base Salary”.

3.2 Bonus. For fiscal each year of Company, Employee will be eligible to earn a
bonus payment based on performance, determined in accordance with Exhibit A (the
“Bonus”). The Bonus, if any, shall be paid to Employee within two and one-half
(2.5) months after the end of the applicable fiscal year.

3.3. Taxes and Other Applicable Deductions. From all compensation paid to
Employee, the Company shall withhold all applicable sums for all state, federal
and local taxes, and such other amounts as are necessary and applicable or
agreed to by Employee.

4. Employee Benefits. In addition to Employee’s salary, Employee shall be
entitled to all standard benefits normally provided by the Company to its
similarly situated executive officers, which may be sponsored, developed or
established by the Company from time to time in the sole discretion of the
Company. Notwithstanding the above, Employee shall receive, at a minimum, the
following benefits:

4.1. Medical Coverage. The Company shall provide a standard medical benefit
package, as offered to other employees of the Company, throughout the term of
this Agreement for you and your dependants, the cost of which shall be paid for
by the Company.

4.2 Dental Coverage. The Company shall provide a standard dental benefit
package, as offered to other employees of the Company, throughout the term of
this Agreement for you and your dependants, the cost of which shall be paid for
by the Company.

4.3 Life Insurance. The Company will obtain and maintain a life insurance policy
on the life of Employee in the face amount that is equivalent to Employee’s Base
Salary specified in Section 3.1, as adjusted from time to time, multiplied by
three; provided, that the amount of premiums paid by the Company is limited to
insurance rates applicable to a healthy individual of like age. The Company
agrees to pay all such premiums, if any, on the policy during the term of
employment provided herein.

 

2



--------------------------------------------------------------------------------

4.4 Vacation. Employee is entitled to take up to four (4) weeks and four
(4) days of fully compensated paid time off per annum, increased from time to
time per Employer’s policies with respect thereto.

4.5 Professional Fees/Journals/Society Memberships Stipend. The Company shall
pay Employee One Thousand Dollars ($1,000.00) per annum to help defray
Employee’s miscellaneous costs in maintaining professional relationships.

4.6 Directors and Officers Insurance. The Company shall provide Employee with a
standard directors and officers insurance policy, as provided by the Company to
other directors and/or officers of the Company, its affiliates and subsidiaries.

4.7 Personal Financial Planning Assistance. Effective with the onset of this
Agreement, the Company shall pay Employee Eight Hundred Dollars ($800.00) per
annum as a stipend to help defray costs for personal tax preparation and/or
other personal and family financial planning costs.

4.8 Long-Term Disability Insurance Benefit. At a minimum, the Company shall
acquire for Employee long-term disability insurance coverage throughout the term
of this Agreement, for which protection to Employee shall apply after ninety
(90) days of continuous disability with protection to age sixty-five (65) years
and at sixty percent (60%) of Employee’s Base Salary, plus integration of
benefits with government and certain other disability benefit programs (which
may, inclusively, approximate sixty-five percent (65%) of Employee’s Base
Salary).

4.9 Automobile Expense. The Company shall pay Employee One Thousand Dollars
($1,000.00) per month as an automobile allowance.

5. Business Expenses. The Company will reimburse Employee, within 60 days
following submission by Employee to the Company of appropriate supporting
documentation) for Employee’s usual and customary business expenses incurred in
the course of Employee’s employment in accordance with the Company’s applicable
policies and procedures, including expenditure limits and substantiation
requirements, in effect from time to time regarding reimbursement of expenses
incurred by similar situated employees of the Company; provided claims for such
reimbursement (accompanied by supporting documentation) are submitted to the
Company within 90 days following the date such claims are incurred.

 

3



--------------------------------------------------------------------------------

6. Termination. Notwithstanding any other provision of this Agreement, the
provisions of this Section 6 shall exclusively govern Employee’s rights under
this Agreement upon termination of employment with the Company and its
affiliates.

6.1 Mutual Agreement/Resignation without Good Reason/Death or Disability.
Employee’s employment shall terminate upon the occurrence of either of the
following events:

(a) The Company and Employee shall mutually agree to termination in writing or
Employee shall resign without Good Reason; provided that Employee shall be
obligated to give the Company at least 90 days advance written notice of any
resignation without Good Reason. Except as otherwise provided in Section 6.6(b),
upon Employee’s termination of employment due to mutual agreement, or the
resignation of employment by Employee without Good Reason (as defined herein),
Company will pay to Employee the amount of any unpaid Base Salary owed through
the date of termination, and shall reimburse Employee for any unreimbursed
expenses pursuant to Section 5 for expenses incurred in the performance of his
duties hereunder prior to termination.

(b) The death of Employee or termination by the Company due to Employee’s
Disability. Disability for purposes of this Agreement shall be the inability of
Employee to materially perform his duties hereunder due to a physical or mental
condition for a period of 90 consecutive days, as reasonably determined by the
Board in good faith. Upon Employee’s termination of employment for death or
disability, Company will pay to Employee the amount of any unpaid Base Salary
owed through the date of termination, and shall reimburse Employee for any
unreimbursed expenses pursuant to Section 5 for expenses incurred in the
performance of his duties hereunder prior to termination.

6.2 Termination for Cause. Employee’s employment may be terminated by the
Company for “Cause” upon the occurrence of any of the following events:

(a) Employee’s conviction of or the entering of a guilty plea or plea of no
contest with respect to a felony, the equivalent thereof, or any other crime
involving fraud, dishonesty or moral turpitude which in the reasonable judgment
of the Company is materially detrimental to the Company or materially affects
Employee’s ability to perform his duties pursuant to this Agreement;

(c) Employee’s intentional neglect of or material inattention to Employee’s
duties, which neglect or inattention remains uncorrected for more than 10 days
following written notice from the Company detailing such neglect or inattention;

(d) Employee commits an intentional and material act (i) to defraud the Company
or its affiliates, or (ii) of embezzlement or dishonesty against the Company or
its affiliates; or

(e) Employee willfully impedes or endeavors to influence, obstruct or impede or
fails to materially cooperate with an investigation authorized by the Company, a
self-regulatory organization or a governmental department or agency.

Upon the Company’s termination of employment for Cause or upon termination of
employment due to death or disability, Company will pay to Employee the amount
of any unpaid Base Salary owed through the date of termination, and shall
reimburse Employee for any unreimbursed expenses pursuant to Section 5 for
expenses incurred in the performance of his duties hereunder prior to
termination, and Company will have no other liability to Employee hereunder.
Such termination shall be without prejudice to any other remedy to which the
Company may be entitled, either by law, or in equity, or under the terms of this
Agreement.

 

4



--------------------------------------------------------------------------------

6.3 Termination Without Cause. In the event that the Company terminates
Employee’s employment without Cause, Company will pay to Employee the amount of
any unpaid Base Salary owed through the date of termination, and shall reimburse
Employee for any unreimbursed expenses pursuant to Section 5 for expenses
incurred in the performance of his duties hereunder prior to termination. In
addition, Employee shall be entitled to the severance compensation and rights
described in Section 6.5(a) and 6.6(a), as applicable.

6.4 Termination for Good Reason. Employee may voluntarily resign his employment
for “Good Reason” upon the occurrence of any of the following:

(a) The assignment to Employee of duties that represent a Substantial Adverse
Alteration in the status of his primary responsibilities. A “Substantial Adverse
Alteration” of Employee’s status or responsibilities shall include, but not be
limited to, (i) any change in Employee’s authority whereby Employee does not
report directly to the then Executive Chairman or to the Board or serve as a
member of the Board, (ii) if any other employee or person is given authority by
the Board whereby such person is senior to or otherwise entitled to exercise
authority over Employee other than Supervisor or the Board, or (iii) in the
event the Company causes Employee to cease to be the President and Chief
Executive Officer of the Company without Employee’s consent.

(b) Any reduction in his annual Base Salary, other than an across-the-board
reduction for similarly situated employees of the Company or failure to award
incentive compensation as contemplated in Section 3.2.

(c) The required relocation to a place of business more than 50 miles away from
Employee’s current place of business.

(d) Any material breach by the Company of this Agreement that is adverse to
Employee.

(e) The Company provides notice of non-renewal of the term of this Agreement
pursuant to Section 1(b).

Notwithstanding the foregoing, no event shall constitute Good Reason unless and
until Employee shall have notified the Company in writing describing the event
which constitutes Good Reason and then only if the Company shall fail to cure
such event within twenty (20) days following its receipt of such written notice;
provided, further, that “Good Reason” shall cease to exist for an event on the
60th day following the later of its occurrence or Employee’s knowledge thereof,
unless Employee has given the Company written notice thereof prior to such date.

Upon Employee’s termination of employment for Good Reason, Company will pay to
Employee the amount of any unpaid Base Salary owed through the date of
termination, and shall reimburse Employee for any unreimbursed expenses pursuant
to Section 5 for expenses incurred in the performance of his duties hereunder
prior to termination. In addition, Employee shall be entitled to the severance
compensation and rights described in Section 6.5(a) and 6.6(a), as applicable.

 

5



--------------------------------------------------------------------------------

6.5 Severance Compensation and Other Obligations.

(a) Termination by Company Without Cause or Termination by Employee With Good
Reason. If Employee’s employment is terminated by the Company without Cause or
by Employee for Good Reason, then, subject to Employee’s continued compliance
with the provisions of Section 7 and 8 of this Agreement, the Company shall
provide to Employee the following:

(i) Employee will receive an amount equal to three (3) times Employee’s Base
Salary, payable in twelve (12) separate payments of equal amounts in monthly
installments, beginning on the date of termination.

(ii) Employee will receive an amount equal to three (3) times the average annual
Bonuses paid to Employee pursuant to Section 3.2 of this Agreement (or
Section 3.2 of the First Amended Agreement, as applicable) for the two most
recently completed Measuring Periods (as defined in Exhibit A), payable in
twelve (12) separate payments of equal amounts in monthly installments,
beginning on the date of termination.

(iii) In order to reimburse Employee for his expenses associated with continued
medical benefits coverage, payment to Employee of an aggregate amount equal to
thirty-six (36) months of premiums for Company group medical benefits available
to Employee and Employee’s family that were in force for Employee and Employee’s
family immediately prior to termination. The amount of such premiums shall be
equal to the monthly premium set for those medical benefits pursuant to the
continuation of medical coverage under section 4980B of the Internal Revenue
Code of 1986, as amended (the “Code”) and sections 601 through 608, inclusive,
of ERISA (collectively, “COBRA”) at the time of Employee’s termination. These
payments shall be made by Company to Employee regardless of the COBRA
continuation coverage actually in effect or the premiums actually paid for such
coverage, and shall be payable in thirty-six (36) separate payments of equal
amounts in monthly installments, beginning on the date of termination.

6.6 Sale of the Company.

(a) Termination by Company Without Cause or Termination by Employee With Good
Reason Within One Year Following a Sale of the Company. If, within one year
following a Sale of the Company (as hereinafter defined), Employee’s employment
is terminated by the Company without Cause or by Employee for Good Reason, then,
subject to Employee’s continued compliance with the provisions of Section 7 and
8 of this Agreement, the Company shall provide to Employee the following:

(i) The payments set forth in Section 6.5(a) (for purposes of clarification,
such payments shall not be duplicated);

 

6



--------------------------------------------------------------------------------

(ii) Indemnification to the Employee for any excise taxes under section 4999 of
the Code and other resulting taxes, as described in Exhibit B to this Agreement;
and

(iii) If any payment due Employee under this Section 6.6(a) is required to be
delayed for six (6) months from the date of such separation from service in
order to comply with the requirements of Section 409A of the Code, then the
Company shall contribute an amount equal to any payment that may be required to
be delayed pursuant to this Section 6.6(a)(iii) into a rabbi trust, which trust
shall be established on terms to be reasonably agreed between the Company and
Employee at the time of such separation from service, and which trust is
intended to be a grantor trust, of which the Company is the grantor, within the
meaning of subpart E, part I, subchapter J, chapter 1, subtitle A of the Code.
The trustee of such trust shall deliver amounts contributed to such trust to
Employee upon the date that is six (6) months and one day after the date of
separation from service with the Company. The provisions of this
Section 6.6(a)(iii) shall be implemented in a manner consistent with Section 26.

(b) Termination by Company For Any Reason (other than death or Disability or
Without Cause) Within One Year Following a Sale of the Company. If Employee’s
employment is terminated by the Company for any reason (other than death or
Disability or without Cause) within one year after a Sale of the Company, then,
subject to Employee’s continued compliance with the provisions of Section 7 and
8 of this Agreement, the Company shall provide to Employee the following:

(i) Employee will receive an amount equal to two (2) times Employee’s Base
Salary, payable in twelve (12) separate payments of equal amounts in monthly
installments, beginning on the date of termination.

(ii) Employee will receive an amount equal to two (2) times the average annual
Bonuses paid to Employee pursuant to Section 3.2 of this Agreement (or
Section 3.2 of the First Amended Agreement, as applicable) for the two most
recently completed Measuring Periods (as defined in Exhibit A), payable in
twelve (12) separate payments of equal amounts in monthly installments,
beginning on the date of termination.

(iii) In order to reimburse Employee for his expenses associated with continued
medical benefits coverage, payment to Employee of an aggregate amount equal to
twenty-four (24) months of premiums for Company group medical benefits available
to Employee and Employee’s family that were in force for Employee and Employee’s
family immediately prior to termination. The amount of such premiums shall be
equal to the monthly premium set for those medical benefits pursuant to the
continuation of medical coverage under COBRA at the time of Employee’s
termination. These payments shall be made by Company to

 

7



--------------------------------------------------------------------------------

Employee regardless of the COBRA continuation coverage actually in effect or the
premiums actually paid for such coverage, and shall be payable in thirty-six
(36) separate payments of equal amounts in monthly installments, beginning on
the date of termination.

(c) To the extent applicable, the Company and Employee agree to cooperate in
good faith to take appropriate action and shall use best efforts to obtain
approval of the terms of this Agreement, and the approval of any other
arrangement which provides for any “parachute payment” to Employee, as defined
in section 280G of the Code, in a manner that satisfies the shareholder approval
requirements of Treas. Reg. § 1.280G-1 Q/7, if applicable, based on the
circumstances that are in effect at the Effective Date.

(d) A “Sale of the Company” means the occurrence of any of the following events:
(i) any “Person” (as defined in Sections 13(d) and 14(d) of the Exchange Act
(defined as the Securities Exchange Act of 1934, as amended), other than
Ensemble Parent LLC or any equityholder of Ensemble Parent LLC and any
affiliates of Ensemble Parent LLC or such equityholder, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of “Securities” (defined as capital stock, limited partnership
interests, limited liability company interests, beneficial interests, warrants,
options, notes, bonds, debentures, and other securities, equity interests,
ownership interests and similar obligations of every kind and nature of any
Person) of the Company representing more than 50% of the combined voting power
of the Company’s then outstanding voting Securities; or (ii) any sale of all or
substantially all of the assets of the Company to any Person, other than
Ensemble Parent LLC or any equityholder of Ensemble Parent LLC and any
affiliates of Ensemble Parent LLC or such equityholder.

7. Restricted Activities.

7.1 Preliminary Statement. Employee acknowledges that by virtue of Employee’s
duties under this Agreement, Employee shall become aware of various sensitive
and confidential information, and shall develop contacts and relationships which
Employee otherwise would not have had access to or developed. Employee further
acknowledges that such information and relationships would give Employee an
unfair competitive advantage should Employee compete with the Company. Employee
further acknowledges that the Company has certain subsidiaries and affiliates
(collectively, the “Related Companies”) and that Employee may also become aware
of certain confidential information relating to the Related Companies and will
develop certain contacts and relationships with clients or customers of the
Related Companies which would give Employee an unfair competitive advantage if
Employee should compete with the Related Companies. Accordingly, Employee agrees
that Employee shall not, directly or indirectly, whether alone or as a partner,
officer, director, investor, employee, agent, member or shareholder of any other
entity or corporation, without the prior written consent of the Company, violate
any of the covenants (the “Covenants”) set forth in this Section 7. For purposes
of this Agreement, the term “affiliate” shall mean any person or entity which
controls, is controlled by, or is under common control with the Company or a
Related Company.

 

8



--------------------------------------------------------------------------------

7.2 Covenant Not to Divulge Confidential Information. During the term of
Employee’s employment with the Company, whether pursuant to this Agreement or
otherwise, and after termination of Employee’s employment with the Company,
Employee shall not (i) use any Confidential Information of or concerning the
Company or the Related Companies except for the Company’s benefit or
(ii) disclose or divulge to any third party any Confidential Information
relating to the Company or the Related Companies, except as otherwise required
by law. “Confidential Information” shall mean information concerning the Company
or any Related Company, whether written or oral, which Employee is or becomes
aware of and which has not been publicly disclosed. Information shall not be
deemed “publicly disclosed” if disclosed by Employee in violation of this
Agreement or as a result of such information being disclosed to employees or
agents of the Company or any Related Company.

7.3. Covenant Not to Compete or Interfere with Business Relationships. During
the term of Employee’s employment with the Company, whether pursuant to this
Agreement or otherwise, for a period of two (2) years after termination of
Employee’s employment with the Company Employee shall not engage in any activity
competitive with or adverse to the Company or any Related Company described in
this Section 7.3.

(a) Employee shall not solicit or hire (for Employee or on behalf of a third
party) any person who is then, or during the term of this Agreement was, an
employee or contractor (including, without limitation, any contract physicians)
of the Company or any Related Company. Contract physicians shall include those
physicians with whom the Company or any Related Company then has a contract, or
which have actively been recruited by the Company or any Related Company within
one hundred eighty (180) days prior to termination of this Agreement.

(b) Employee shall not induce or attempt to induce any person or entity doing
business with the Company or any Related Company, to terminate such
relationship, or engage in any other activity detrimental to any Related
Company. Specifically, Employee shall not solicit or contract with (a) any then
current client of the Company or any Related Company, (b) any client with which
the Company or any Related Company previously did business during the one
(1) year period immediately prior to termination of Employee’s employment with
the Company, or (c) any prospective client of the Company or any Related Company
which the Company or a Related Company was “actively seeking” to do business
with within the one (1) year period immediately before termination of Employee’s
employment with the Company. (For purposes of this Agreement, the Company or a
Related Company will be deemed to have been “actively seeking” to do business
with a prospective client if the Company or a Related Company did any of the
following: (A) met with the administration of such prospective client,
(B) submitted a response to a Request for Proposal (“RFP”) or other formal
proposal from such prospective client, or (C) made any other written response to
a request, solicitation, or initial discussion by or with such prospective
client.).

(c) Employee shall not be employed by nor have any financial relationship with
any entity which directly or indirectly performs any competitive activity which
Employee is individually prohibited from performing under the terms of this
Agreement.

(d) Notwithstanding the restrictions specified in this Section 7, nothing herein
shall be construed to prohibit Employee from: (i) owning, solely as a passive
investment, the securities of an entity which are publicly traded on a national
or regional stock exchange or

 

9



--------------------------------------------------------------------------------

on the over-the-counter market or investing through a private equity fund in
securities of an entity that is not publicly traded, provided that Employee
(A) is not a controlling person or, or a member of a group which controls, such
entity and (B) does not, directly or indirectly, own 5% or more of any class of
securities of such entity; (ii) owning, solely as a passive investment, the
securities of an entity which are not publicly traded provided that such entity
is not engaged in a principal business of providing emergency room services to
hospitals; or (iii) being employed by facility healthcare providers such as
hospitals, surgery centers and the like.

Except as specifically provided herein, Employee is free to engage in any
business activity, not otherwise prohibited by this Agreement, in any geographic
location.

7.4 Construction. For purposes of this Section 7, the term “then” shall mean at
the time of Employee’s engagement in the applicable conduct. The Covenants are
essential elements of this Agreement, and but for Employee’s agreement to comply
with the Covenants, the Company would not have entered into this Agreement. The
Covenant shall be construed as independent of any other provisions in this
Agreement. Except as provided in Section 7.6 below, the existence of any claim
or cause of action of Employee against the Company or any Related Company,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement of any of the Covenants. The period of time during
which Employee is prohibited from engaging in the business practices described
in the Covenants shall be extended by any length of time during which Employee
is in breach of the Covenants. The Company and Employee agree that the Covenants
are appropriate and reasonable when considered in light of the nature and extent
of the business conducted by the Company. However, if a court of competent
jurisdiction determines that any portion of the Covenants, including without
limitation, the specific time period, scope or geographical area, is
unreasonable or against public policy, then such Covenants shall be considered
divisible as to time, scope, and geographical area and the maximum time period,
scope or geographical area which is determined to be reasonable and not against
public policy shall be enforced.

7.5 Remedies. The parties agree that if Employee breaches any Covenant, the
Company or the Related Companies, as applicable, will suffer irreparable damages
and Employee will receive a benefit for which Employee had not paid. Employee
agrees that (i) damages at law will be difficult to measure and an insufficient
remedy to the Company or a Related Company in the event that Employee violates
the terms of this Section 7 and (ii) the Company and the Related Companies shall
be entitled, upon application to a court of competent jurisdiction, to obtain
injunctive relief to enforce the provisions of this Section 7 without the
necessity of posting a bond or proving actual damages, which injunctive relief
shall be in addition to any other rights or remedies available to the Company or
the Related Companies. No remedy shall be exclusive of any other, and neither
application for nor obtaining injunctive or other relief shall preclude any
other remedy available, including money damages and reasonable attorneys’ fees.
Employee acknowledges and agrees that the Related Companies are intended
beneficiaries of the Covenants and shall have the same rights and remedies as
the Company to enforce the Covenants.

7.6 Limitation on Enforcement. In the event the Company materially breaches this
Agreement by failing to meet a payment obligation hereunder (as defined below),
and Employee is not in breach of this Agreement, then Employee shall no longer
be bound by the

 

10



--------------------------------------------------------------------------------

Covenants. For purposes of this Agreement, “materially breaches this Agreement
by failing to meet a payment obligation hereunder” shall mean (i) the Company
has failed to meet a payment obligation hereunder (and likewise failed to cure
such nonpayment within thirty (30) days following notice from Employee) and
(ii) the Company did not have a good faith basis to not pay the disputed payment
to Employee. If a good faith dispute does exist regarding any payment
obligation, the Company shall only be deemed to have materially breached this
Agreement by failing to meet a payment obligation hereunder if, after the amount
to be paid is determined by a trial court of competent jurisdiction, the Company
does not pay such amount awarded by such court within thirty (30) days after the
trial court’s decision.

8. Inventions and Intellectual Property. Employee acknowledges that all
developments, including, without limitation, inventions, patentable or
otherwise, discoveries, improvements, patents, trade secrets, designs, reports,
computer software, flow charts and diagrams, procedures, data, documentation,
ideas and writings and applications thereof relating to the present or planned
business of the Company or any Related Company that, alone or jointly with
others, Employee may conceive, create, make, develop, reduce to practice or
acquire during the term of this Agreement (collectively, the “Developments”) are
works made for hire and shall remain the sole and exclusive property of the
Company, and Employee hereby assigns to the Company all of Employee’s right,
title and interest in and to all such Developments. All related items,
including, but not limited to, memoranda, notes, lists, charts, drawings,
records, files, computer software, programs, source and programming narratives
and other documentation (and all copies thereof) made or compiled by Employee,
or made available to Employee, concerning the business or planned business of
the Company or any Related Company shall be the property of the Company and
shall be delivered to the Company promptly upon the termination of this
Agreement. The provisions of this Section 8 shall survive the termination of
this Agreement.

9. Key Man Insurance. The Company shall have the option to purchase a key man
disability and/or life insurance policy regarding Employee which names the
Company or its designee as beneficiary. Employee agrees to cooperate with the
Company in obtaining such policies including, without limitation, submitting to
a reasonably requested medical examination.

10. Death. If Employee dies before the date on which all amounts owing to the
Employee hereunder are paid in full, the Company shall pay to such other
recipient as designated from time to time by Employee in writing) such remaining
amounts when and as such amounts were otherwise payable to Employee. After
receiving the payments provided under this Section 10, Employee and Employee’s
estate shall have no further rights against the Company for compensation under
this Agreement.

11. Assignment and Binding Effect. Employee may not sell, assign, transfer, or
otherwise convey any of Employee’s rights or delegate any of Employee’s duties
under this Agreement without the prior written consent of the Company.
Otherwise, this Agreement shall be binding upon and inure, to the benefit of the
parties and their successors, assigns, heirs, representatives and beneficiaries.

12. Entire Agreement and Modification. This Agreement sets forth the entire
understanding of the parties with respect to the subject matter hereof,
supersedes all existing agreements between them concerning such subject matter,
and may be modified only by a written instrument duly executed by both parties.

 

11



--------------------------------------------------------------------------------

13. Waiver. The failure of a party to insist upon strict adherence to any term
of this Agreement on one or more occasion shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement. Any waiver must be in writing.
Any waiver by any party of a breach of any provision of this Agreement shall not
operate as or be construed to be a waiver of any other breach of such provision
or of any breach of any other provision of this Agreement.

14. Governing Law and Venue and Limitations Period. Tennessee law shall govern
the rights and obligations under this Agreement, without giving effect to any
conflict of laws principles that would require application of the laws of any
other jurisdiction. In the event litigation is necessary, such legal action
shall be commenced only in a court, of competent jurisdiction in Knox County,
Tennessee; litigation commenced other than in Knox County, Tennessee shall be
subject to being dismissed, stayed or having venue transferred to Knox County at
the option of the party not commencing said litigation. The parties further
waive all objections and defenses to litigation being conducted in Knox County,
Tennessee, based upon venue or under the doctrine of forum non conveniens. Legal
proceedings for breach of this Agreement shall be commenced within twelve
(12) months of any alleged breach or thereafter be barred.

15. Notices. Any notice or other communication required or permitted to be given
hereunder shall be in writing and shall be mailed by certified mail, return
receipt requested, or first class mail, to the addresses below, or
hand-delivered to the party to whom it is to be given. Any party may change such
address by written notice to the other party. Any notice or other communication
given by certified mail or first class mail shall be deemed given two (2) days
after mailing thereof, except for a notice changing a party’s address which
shall be deemed given at the time of receipt thereof.

 

If to the Company:    Team Health, Inc.    1900 Winston Road, Suite 300   
Knoxville, Tennessee 37919    Attn: Heidi S. Allen, Esq. With a copy to:   
Simpson Thacher & Bartlett, LLP    425 Lexington Avenue    New York, NY 10017   
Attn: Brian D. Robbins, Esq. If to Employee:    Gregory S. Roth

Notwithstanding anything herein to the contrary, if actual written notice is
received, regardless, of the means of transmittal, such notice shall be deemed
to be acceptable and effective as proper notice under this Section 15.

 

12



--------------------------------------------------------------------------------

16. Severability. Except as otherwise provided in Section 7.4, in the event that
any provision in this Agreement shall be found by a court, arbitrator, referee
or governmental authority of competent jurisdiction to be invalid, illegal or
unenforceable, such provision shall be construed and enforced as if it had been
narrowly drawn so as not to be invalid, illegal or unenforceable, and the
validity, legality and enforceability of the remaining provisions of this
Agreement shall not in any way be effected or impaired thereby, and if any
provision is inapplicable to any person or circumstance, it shall nevertheless
remain applicable to all other persons and circumstances.

17. Headings. The headings in this Agreement are solely for convenience of
reference and shall be given no effect in the construction or interpretation of
this Agreement.

18. Confidentiality. The parties acknowledge and agree that this Agreement and
each of its provisions are and shall be treated strictly confidential. During
the term of this Agreement and thereafter, or until such time that this
Agreement has been filed with the Securities and Exchange Commission, Employee
shall not disclose any terms or information pertaining to any provision of this
Agreement to any person or entity without the prior written consent of the
Company, with the exception of Employee’s tax, legal or accounting advisors for
legitimate business purposes of Employee, or as otherwise required by law.

19. Enforcement Costs. Subject to the provisions of Section 7.5 herein, if any
legal action or other proceeding is brought, for the enforcement of any of the
terms or conditions of this Agreement, or because of an alleged dispute, breach,
or default, in connection with any of the provisions of this Agreement the
prevailing party in such action shall be entitled to recover from the
non-prevailing party the costs it incurred in such action including, but not
limited to, reasonable attorneys’ fees (including costs and fees incurred on
appeal), in addition to any other relief to which such party may be entitled.

20. [reserved]

21. Survival. Termination of this Agreement shall not terminate any continuing
obligation(s) of the parties under this Agreement, and the parties hereby agree
that such obligation(s) shall survive termination, unless the context of the
obligation(s) requires otherwise.

22. Name or Ownership Change. This Agreement shall continue in full force and
effect in the event of a change in the name or ownership of the Company.

23. Compliance with other Agreements. Employee represents and warrants that the
execution of this Agreement and Employee’s performance of Employee’s obligations
hereunder will not conflict with, or result in a breach of any provision of, or
result in the termination of, or constitute a default under, any agreement to
which Employee is a party or by which Employee is or may be bound.

24. No Rule of Construction. This Agreement shall be construed to be neither
against nor in favor of any party hereto based upon any party’s role in drafting
this Agreement, but rather in accordance with the fair meaning hereof.

 

13



--------------------------------------------------------------------------------

25. Indemnification.

25.1 General. The Company agrees that if Employee is made a party or is
threatened to be made a party to any claim, action, suit or proceeding, whether
civil, criminal, administrative or investigative (a “Proceeding”), by reason of
the fact that Employee is or was a trustee, director, officer, member,
shareholder, partner, employee or agent of the Company or any of its Related
Companies or is or was serving at the request of the Company or any of its
affiliates as a trustee, director, officer, member, shareholder, partner,
employee or agent of another corporation or a partnership, joint venture,
limited liability company, trust or other entity, including without limitation,
service with respect to employee benefit plans, whether or not the basis for
such Proceeding is alleged action in an official capacity while serving as a
trustee, director, officer, member, shareholder, partner, employee, agent or
otherwise, Employee shall be indemnified and held harmless by the Company to the
fullest extent authorized by law, as the same exists or may hereafter be
amended, against all Expenses (as defined herein) incurred or suffered by
Employee in connection therewith, and such indemnification shall continue as to
Employee even if he has ceased to be a trustee, director, officer, member,
shareholder, partner or agent of, or is no longer employed by, the Company or
any of its Related Companies and shall inure to the benefit of his heirs,
executors and administrators; provided however, that except with respect to
proceedings to enforce rights to indemnification under this Agreement, the
Company shall indemnify Employee in connection with a Proceeding (or part
thereof) initiated by Employee only if such Proceeding (or part thereof) was
authorized by the Board. It shall be a defense to any such action (other than an
action brought to enforce a claim for the advance of Expenses where the
undertaking required pursuant to this Agreement, if any, has been tendered to
the Company) that the claimant has not met the standards of conduct which make
it permissible under the Tennessee General Corporation Act for the Company to
indemnify the claimant for the amount claimed but the burden of such defense
shall be on the Company.

25.2 Expenses. As used in this Section 25, “Expenses” shall include, without
limitation, damages, losses, judgments, liabilities, fines, penalties, excise
taxes, settlements, costs, attorneys’ fees, accountants’ fees, disbursements and
costs of attachment or similar bonds, costs of investigations, and any expenses
of establishing a right to indemnification under this Agreement.

25.3 Enforcement. If a claim or request under this Section 25 is not paid by the
Company, or on its behalf, within thirty (30) days after a written claim or
request has been received by the Company, Employee may at any time thereafter
bring suit against the Company to recover the unpaid amount of the claim or
request and, if successful in whole or in part, Employee shall also be entitled
to be paid the costs and expenses, including, without limitation, attorneys’
fees, or prosecuting such suit, together with prejudgment interest.

25.4 Partial Indemnification. If Employee is entitled to indemnification by the
Company for some or a portion of any Expenses, but not, however, for the total
amount thereof, the Company shall nevertheless indemnify Employee for the
portion of such Expenses to which Employee is entitled.

25.5 Advances of Expenses. Expenses incurred by Employee in connection with any
Proceeding shall be paid by the Company in advance upon Employee’s request that
the

 

14



--------------------------------------------------------------------------------

Company pay such Expenses, but only in the event that Employee shall have
delivered in writing to the Company (i) an undertaking to reimburse the Company
for Expenses with respect to which Employee is not entitled to indemnification,
and (ii) a statement of his good faith belief that the standard of conduct
necessary for indemnification by the Company has been met.

25.6 Notice of Claim. Employee shall give the Company notice of any claim made
against Employee for which indemnification will or could be sought under this
Agreement. In addition, Employee shall give the Company such information and
cooperation as it may reasonably require and as shall be within Employee’s power
and at such times and places as are convenient for Employee.

25.7 Defense of Claim. With respect to any Proceeding (except any criminal or
regulatory Proceeding) as to which Employee notifies the Company of the
commencement thereof: (i) the Company will be entitled to participate in such
Proceeding at its own expense; (ii) except as otherwise provided below, to the
extent it so desires, the Company will be entitled to assume the defense
thereof, with counsel satisfactory to Employee, which in the Company’s
discretion may be regular counsel to the Company and may be counsel to other
officers and directors of the Company or any subsidiary thereof (Employee also
shall have the right to employ his own counsel in such action, suit or
Proceeding if Employee reasonably concludes that failure to do so would involve
a conflict of interest between the Company and Employee, and under such
circumstances the fees and expenses of such counsel shall be at the expense of
the Company.); and (iii) the Company shall not be liable to indemnify Employee
under this Agreement for any amounts paid in settlement of any action or claim
effected without its written consent, such consent not to be unreasonably
withheld. The Company shall not settle any action or claim in any manner that
would impose any penalty that would not be paid directly or indirectly by the
Company or result in any limitation on, or reporting requirements to third
parties by, Employee without Employee’s prior written consent. Neither the
Company nor Employee will unreasonably withhold or delay their respective
consent to any proposed settlement. A party from which consent to settle is
requested shall respond to such request no later than five (5) days, unless for
good cause, but in no event less than thirty (30) days. A party’s response shall
either consent or set forth in reasonable detail the basis on which consent is
withheld. A party failing to timely respond as provided herein shall be deemed
to have consented to such proposed settlement.

25.8 Non-Exclusivity. The right to indemnification and the payment of expenses
incurred in defending a Proceeding in advance of its final disposition conferred
in this Section 25 shall not be exclusive of any right that Employee may have or
hereafter may acquire under any statute or certificate of incorporation or
bylaws of the Company or any subsidiary thereof, agreement, vote of shareholders
or disinterested directors or trustees or otherwise.

26. Compliance With IRC 409A. Notwithstanding anything herein to the contrary,
(i) if at the time of Employee’s termination of employment with the Company
Employee is a “specified employee” as defined in Section 409A of the Code and
the deferral of the commencement of any payments or benefits otherwise payable
hereunder as a result of such termination of employment is necessary in order to
prevent any accelerated or additional tax under Section 409A of the Code, then
the Company will defer the commencement of the payment of any such payments or
benefits hereunder (without any reduction in such payments or

 

15



--------------------------------------------------------------------------------

benefits ultimately paid or provided to Employee) until the date that is six
months following Employee’s termination of employment with the Company (or the
earliest date as is permitted under Section 409A of the Code) and (ii) if any
other payments of money or other benefits due to Employee hereunder could cause
the application of an accelerated or additional tax under Section 409A of the
Code, such payments or other benefits shall be deferred if deferral will make
such payment or other benefits compliant under Section 409A of the Code, or
otherwise such payment or other benefits shall be restructured, to the extent
possible, in a manner, determined by the Board, that does not cause such an
accelerated or additional tax. The Company shall consult with Employee in good
faith regarding the implementation of the provisions of this Section 26;
provided that neither the Company nor any of its employees or representatives
shall have any liability to Employee with respect to thereto. For purposes of
Section 409A of the Code, the right to a series of installment payments under
this Agreement shall be treated as a right to a series of separate payments and
references herein to Executive’s termination of employment shall refer to
Executive’s “separation from service” within the meaning of Section 409A of the
Code.

27. Effect of Termination. Any termination of the Employee’s employment with the
Company shall automatically be deemed to be a simultaneous resignation of all
other positions and titles the Employee holds with the Company or any of its
affiliates, whether as an officer, director, fiduciary, administrator or
otherwise.

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

COMPANY: TEAM HEALTH, INC. By:   /s/ Heidi S. Allen Its:   Senior Vice President
and General Counsel EMPLOYEE: /s/ Gregory S. Roth Gregory S. Roth

 

17



--------------------------------------------------------------------------------

EXHIBIT A

Employee shall be entitled to participate in a Bonus program based upon the
achievement of certain Company goals and objectives as annually determined by
the Board and a portion of the Bonus may be discretionary. Employee shall be
notified of the terms, conditions, and performance measures of the annual bonus
plan as approved by the Board within seventy-five (75) days of the start of the
current measurement period for the Bonus program, which measurement period shall
be one (1) fiscal year (the “Measurement Period”). For the bonus plan covering
the fiscal year ended December 31, 2006, information shall be provided to the
participants no later than July 31, 2006. Specific information to be provided to
the Employee in regard to the operation of the bonus program shall include, as
applicable, the portion of the bonus which is discretionary, the quantitative
earnings targets for the Company and, if applicable, for an operating area,
qualitative performance measures, basis for measurement of performance against
targets, and adjustments of eligible bonus pool for over or under performance
against targets. For purposes of the Bonus program, Employee’s eligible bonus
pool will be equal to 65% of base salary as of the end of the measurement period
of the Bonus program. The Bonus amount paid hereunder, if any, shall be prorated
based on the number of months the Employee worked during the bonus measurement
period. Except as specifically provided in Section 6.5(a) or 6.6 (“Severance
Compensation”) of this Agreement, Employee must be employed at the end of the
bonus measurement period in order to be eligible to receive payment of the bonus
for such period. Bonus payments, if earned, shall be paid to Employee no later
than 75 days following the measurement period for such bonus amounts. The
parties specifically acknowledge that the salary and benefits paid by the
Company to Employee pursuant to this agreement shall be deemed expenses when
calculating the financial performance measures under the bonus program.

 

18



--------------------------------------------------------------------------------

EXHIBIT B

Change in Control Tax Payments

This Exhibit B to the employment agreement (this “Agreement”) between Team
Health, Inc (the “Company”) and Gregory S. Roth (the “Employee”) is intended by
the parties to provide the change in control tax benefits that are referenced in
Section 6.6(a) of this Agreement.

(a) Gross Up Payment. In the event of the termination of Employee’s employment
with the Company within one year following the occurrence of a Sale of the
Company as a result of termination by the Company without Cause or termination
by Employee for Good Reason, then if it shall be determined that any payment or
distribution by or on behalf of the Company to or for the benefit of Employee as
a result of a change in control of the Company, as defined in section 280G of
the Internal Revenue Code of 1986, as amended (the “Code”), (whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise, but determined without regard to any additional payments required
under this Exhibit B (a “Payment”)) would be subject to the excise tax imposed
by section 4999 of the Code, or any interest or penalties are incurred by
Employee with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then Employee shall be entitled to receive an additional payment
(a “Gross-Up Payment”) in an amount equal to the amount necessary such that
after payment by Employee of all taxes (including any interest or penalties
imposed with respect to such taxes), including, without limitation, any income
taxes (and any interest and penalties imposed with respect thereto) and Excise
Tax imposed upon the Gross-Up Payment, Employee retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon the Payments.

(b) Tax Opinion. Subject to the provisions of Paragraph (c) hereof, all
determinations required to be made under this Exhibit B, including whether and
when a Gross-Up Payment is required and the amount of such Gross-Up Payment and
the assumptions to be utilized in arriving at such determination, shall be made
by a nationally recognized accounting firm or law firm selected by the Company
(the “Tax Firm”); provided, however, that the Tax Firm shall not determine that
no Excise Tax is payable by Employee unless it delivers to Employee a written
opinion (the “Tax Opinion”) that failure to pay the Excise Tax and to report the
Excise Tax and the payments potentially subject thereto on or with Employee’s
applicable federal income tax return will not result in the imposition of an
accuracy-related or other penalty on Employee. All fees and expenses of the Tax
Firm shall be borne solely by the Company. Within 15 business days of the
receipt of notice from Employee that there bas been a Payment, or such earlier
time as is requested by the Company, the Tax Firm shall make all determinations
required under this Exhibit B, shall provide to the Company and Employee a
written report setting forth such determinations, together with detailed
supporting calculations, and, if the Tax Firm determines that no Excise Tax is
payable, shall deliver the Tax Opinion to Employee. Any Gross-Up Payment, as
determined pursuant to this Exhibit B, shall be paid by the Company to Employee
(or to the Internal Revenue Service or other applicable taxing authority on
Employee’s behalf) within fifteen days of the receipt of the Tax Firm’s
determination, and in any event no later than is permitted under the provision
of Treasury Regulation Section 1.409A-3(i)(1)(v). Subject to the remainder of
this Exhibit B, any determination by the Tax Firm shall be binding upon the
Company and Employee; provided, however, that Employee shall only be bound to
the extent that the determinations of the Tax Firm hereunder, including the
determinations made in the Tax

 

19



--------------------------------------------------------------------------------

Opinion, are reasonable and reasonably supported by applicable law. As a result
of the uncertainty in the application of section 4999 of the Code at the time of
the initial determination by the Tax Firm hereunder, it is possible that
Gross-Up Payments which will not have been made by the Company should have been
made (“Underpayment”), consistent with the calculations required to be made
hereunder. In the event that it is ultimately determined in accordance with the
procedures set forth in Paragraph (c) that Employee is required to make a
payment of any Excise Tax, the Tax Firm shall reasonably determine the amount of
the Underpayment that has occurred and any such Underpayment shall be promptly
paid by the Company to or for the benefit of Employee. In determining the
reasonableness of Tax Firm’s determinations hereunder, and the effect thereof,
Employee shall be provided a reasonable opportunity to review such
determinations with Tax Firm and Employee’s tax counsel Tax Firm’s
determinations hereunder, and the Tax Opinion, shall not be deemed reasonable
until Employee’s reasonable objections and comments thereto have been
satisfactorily accommodated by Tax Firm.

(c) Notice of IRS Claim. Employee shall notify the Company in writing of any
claims by the Internal Revenue Service that, if successful, would require the
payment by the Company of the Gross-Up Payment. Such notification shall be given
as soon as practicable but no later than 30 calendar days after Employee
actually receives notice in writing of such claim and shall apprise the Company
of the nature of such claim and the date on which such claim is requested to be
paid; provided, however, that the failure of Employee to notify the Company of
such claim (or to provide any required information with respect thereto) shall
not affect any rights granted to Employee under this Exhibit B except to the
extent that the Company is materially prejudiced in the defense of such claim as
a direct result of such failure. Employee shall not pay such claim prior to the
expiration of the 30-day period following the date on which he gives such notice
to the Company (or such shorter period ending on the date that any payment of
taxes with respect to such claim is due). If the Company notifies Employee in
writing prior to the expiration of such period that it desires to contest such
claim, Employee shall do all of the following:

 

  I. give the Company any information reasonably requested by the Company
relating to such claim;

 

  II. take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney selected by the Company and reasonably acceptable to Employee;

 

  III. cooperate with the Company in good faith in order effectively to contest
such claim;

 

  IV. if the Company elects not to assume and control the defense of such claim,
permit the Company to participate in any proceedings relating to such claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold Employee harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limiting the foregoing provisions of this
Exhibit B, the Company shall have the right, at its sole option, to assume the
defense of and control all

 

20



--------------------------------------------------------------------------------

proceedings in connection with such contest, in which case it may pursue or
forego any and all administrative appeals, proceedings, hearings and conferences
with the taxing authority in respect of such claim and may either direct
Employee to pay the tax claimed and sue for a refund or contest the claim in any
permissible manner, and Employee agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one of more appellate courts, as the Company shall
determine; provided, however, that if the Company directs Employee to pay such
claim and sue for a refund, the Company shall advance the amount of such payment
to Employee, on an interest-free basis and shall indemnify and hold Employee
harmless, on an after-tax basis, from any Excise Tax or income tax (including
interest or penalties with respect thereto) imposed with respect to such advance
or with respect to any imputed income with respect to such advance; and further
provided that any extension of the statute of limitations relating to payment of
taxes for the taxable year of Employee with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, the Company’s right to assume the defense of and control the
contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and Employee shall be entitled to settle or contest,
as the case may be, any other issue raised by the Internal Revenue Service or
any other taxing authority.

(d) Right to Tax Refund. If, after the receipt by Employee of an amount advanced
by the Company pursuant to Exhibit B, Employee becomes entitled to receive any
refund with respect to such claim, Employee shall (subject to the Company’s
complying with the requirements of Paragraph (c)) promptly pay to the Company
the amount of such refund (together with any interest paid or credited thereon
after taxes applicable thereto). If, after the receipt by Employee of an amount
advanced by the Company pursuant to Paragraph (c), a determination is made that
Employee is not entitled to a refund with respect to such claim and the Company
does not notify Employee in writing of its intent to contest such denial of
refund prior to the expiration of 30 days after such determination, then such
advance shall, to the extent of such denial, be forgiven and shall not be
required to be repaid and the amount of forgiven advance shall offset, to the
extent thereof, the amount of Gross-Up Payment required to be paid.

 

21